Citation Nr: 0911117	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  97-26 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service 
connection for a lung disability, claimed as a spot on the 
lung and/or pulmonary emphysema.

2.	Entitlement to service 
connection for a skin disorder, claimed as jungle rot of the 
back of the neck and back, including due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 
1972.         

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which in part, denied claims for service 
connection for a chronic disability manifested by lung spot, 
and skin disease. 

In a July 2004 decision, the Board initially denied the 
claims on appeal, in addition to then pending claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and a petition to reopen a claim for service 
connection for elevated cholesterol levels. 

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2005, the Veteran's attorney and VA's Office of 
General Counsel filed a Joint Motion for Partial Remand, 
which the Court granted through an Order dated later that 
month. The Joint Motion directed that VA schedule medical 
examinations concerning each of the Veteran's original claims 
for service connection. The Board remanded this case to the 
RO (via the Appeals Management Center (AMC)) in April 2006.  
 
During the pendency of the appeal, an April 2008 RO rating 
decision granted service connection for PTSD. Hence, that 
matter is no longer before the Board.   The RO/AMC has 
completed the requested development on the remaining issues. 
 

FINDINGS OF FACT

1.	The Veteran had a healed granuloma of the right lung 
that preceded his entry into service, and did not undergo 
substantial aggravation therein.  

2.	The Veteran does not currently have tinea versicolor. 
There is no other current dermatological disorder with an 
objective causal relationship to his service. 


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for a lung disability, claimed as a spot on the lung and/or 
pulmonary emphysema, are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.	The criteria for the establishment of service connection 
for a skin disorder, claimed as jungle rot of the back of the 
neck and back, including due to exposure to Agent Orange, are 
not met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 
The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice letters 
dated from March and October 2001, which notified him as to 
each element of satisfactory notice set forth under the 
Pelegrini II decision. The January 2004 Statement of the Case 
(SOC) and later Supplemental SOCs (SSOCs) explained the 
general criteria to establish a claim for service connection. 
The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, a March 2006 supplemental letter provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The VCAA notice letters to the Veteran did not 
directly meet this standard as the June 1997 rating decision 
on appeal was issued several years prior to this 
correspondence. However, the VCAA had not yet even been 
enacted at the time of that decision, and therefore express 
compliance with the timing requirements of Peligrini II would 
not have been possible. In any event, the RO has undertaken 
extensive development of this case prior to issuance of the 
most recent SSOC dated from April 2008, and the Veteran has 
had an opportunity to respond to the prior VCAA 
correspondence during that timeframe. There is no indication 
of any further available evidence or information that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of these 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).              

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining the Veteran's 
service treatment records, personnel records, and records of 
VA outpatient treatment. The Veteran has undergone VA 
examinations pertaining to his claims. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). In support of his claims, the 
Veteran provided additional records from private treatment 
providers, and several lay statements. He has declined the 
opportunity to testify at hearing. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred or 
aggravated during active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R.§ 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service to support a 
finding of service connection on a direct basis, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2008).
Lung Disorder

The Veteran contends that a claimed lung disorder was first 
detected and treated while in service. Since review of the 
record establishes that a healed granulatoma of the right 
lung in fact existed before service entrance, and moreover, 
underwent a worsening by its own natural progression, rather 
than an incident of service, the conditions under which 
service connection is available for in-service aggravation of 
a pre-existing disability are not met. Hence, the claim is 
being denied. 

As indicated, under applicable law, service connection may be 
granted for a current disability that is the result of a 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). 

In particular, service connection is available for a 
preexisting condition provided it was aggravated during 
service beyond its natural progression. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service. In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence that the increase in severity was 
due to the natural progress of the disability. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 

The report of the March 1952 entrance examination is absent 
finding of any chest complaints, symptoms or diagnosed 
disability. An October 1956 chest x-ray observed a history of 
acute febrile respiratory infection 6 to 7 years previously.        
The result of the study was a normal chest. 

The report of an October 1963 chest x-ray indicated an 
impression of no radiographic evidence of significant 
pathology, including evidence of pulmonary or cardiac 
disease. An August 1966 clinical record notes a report of 
intermittent right side chest pain. There was no hemoptisis 
or pleuritic pain. There was a chronic cough productive of a 
moderate amount of sputum. 

A November 1971 medical examination for purpose of military 
retirement noted that a chest x-ray showed probable old 
granulomatous disease. The corresponding     November 1971 x-
ray report further delineates that the Veteran had a 
prominent left hilum associated with calcified hilar notes 
bilaterally. The findings were most consistent with having 
been secondary to previous exposure to granulomatous disease 
process. A prominence was also present in the main pulmonary 
artery segment. A follow-up study that month again 
demonstrated a prominence of the left hilum associated with 
calcified nodes. 

The report of a chest x-ray at Munson Army Hospital dated 
April 1984 indicates that a small area of increased density 
was present in the lateral aspect of the right mid lobe. The 
remainder of the examination demonstrated an essentially 
appropriate appearance to the pleural, cardiopulmonary and 
mediastinal architecture. The impression was a density in the 
right lung, with a repeat study recommended to better define 
the right lung lesion. A May 1984 follow-up study showed a 
sharply defined linear fibrotic density extending across the 
right lower lung, probably the sequela of segmental 
telectasis. In addition, there was a well defined round 
density superimposed with this linear density measuring about 
1-mm in diameter occupying the lateral segment of the right 
middle lobe.

The Veteran underwent a VA general medical examination in 
June 1997, and he reported that he had no dyspnea and could 
exercise without difficulty. The lungs were clear to 
auscultation and percussion, posteriorly, laterally and 
anteriorly and the chest was symmetrical to expansion. A 
chest x-ray performed that month had revealed a nodular 
density in the right lung base which contained a granuloma. 
The left lung field was clear. The VA examiner diagnosed 
radiodensity in the right lung base which might represent old 
granulomatous disease or chronic fibrotic changes. 

On his September 1997 VA Form 9 (Substantive Appeal) the 
Veteran contended that the lung spot which appeared in his 
health records from 1952 to 1972 had been aggravated during 
his service by the combat environment and smoke, and he now 
had pain and a burning sensation in his chest. 

During a March 2008 VA respiratory examination, the Veteran 
denied a history of pneumothorax, emphysema, asthma, cough, 
or hemoptysis. He further denied a history of wheezing, 
dyspnea, anorexia, chest pain, swelling, respiratory failure, 
or periods of incapacitation. He described having utilized 
nightly a Continuous Positive Airway Pressure (CPAP) machine 
since 2005. Physical examination indicated no venous 
congestion or edema, and no abnormal respiratory findings. 
Both diaphragm excursion and chest expansion were slightly 
limited. There was no chest wall scarring or deformity of the 
chest wall. The Veteran did not have other conditions that 
were associated with pulmonary restrictive disease. A recent 
chest  x-ray had been taken on suggestion of healed 
granuloma. This showed a 1.5-cm structure of the anterior and 
lower aspect of the right lung associated with calcification. 
There was no evidence of pleural fluid. No acute pneumonic 
process was seen. 

The VA examiner stated as his impression/diagnosis that the 
radiological evidence of a suggestion of a healed granuloma 
was a common and expected finding secondary to previous 
infections, and which had since resolved. There was no 
evidence of an existing infection, or evidence of such an 
infection in service that would have given cause to the 
current claimed diagnosis. The physician further indicated 
that the Veteran's medical history included the fact that 
beginning at age 3 he had attended a health facility during 
the summers because he had been exposed to tuberculosis. The 
examiner summarized that the findings evidenced upon a 
pulmonary function test and radiological examination more 
likely than not had occurred prior to entry into active 
military service, and appeared of normal progression for an 
individual of 74 years with a given history as had been 
noted. 

The evidence of record establishes that the Veteran's claimed 
disorder of the lung constituted the progression from a 
disability pre-existing service, without an association with 
an incident of his service. Given the history of exposure to 
tuberculosis before service, and treatment records which date 
onset of abnormal chest x-ray findings to several years 
before service entrance, the initial issue to determine is 
whether to consider this claim based on aggravation of a pre-
existing disorder, as opposed to a theory of direct 
incurrence in service. As the March 1952 service entrance 
examination did not expressly note a disorder of the chest, 
or abnormal chest x-ray findings, there is no basis to 
immediately rebut VA's presumption of soundness. 

Under these circumstances, however, the claim may proceed on 
the basis of aggravation versus in-service incurrence, 
provided there is clear and unmistakable evidence of a pre-
existing disability. Where this is the case, the next 
procedural step is to determine if aggravation of the 
disability occurred, the evidentiary burden being upon VA to 
show this did not occur, again by clear and unmistakable 
evidence. See 38 C.F.R. § 3.304(b). See also VAOPGCPREC 3-
2003. An October 1956 chest x-ray taken within a few years of 
service entrance in 1952, indicated a history of respiratory 
infection at least 6 years beforehand. The November 1971 
separation examination included another x-ray, which noted 
prior exposure to granulomatous disease process, without 
specifying a date this occurred. As has since become clear 
from medical history, however, the incident of pathological 
exposure in question was during childhood, and there is no 
similar instance since then. On these facts and given his 
objective evaluation and records review, the March 2008 VA 
examiner found that the onset of lung abnormalities preceded 
service. He ruled out any other instance of documented 
exposure to tuberculosis in providing such finding. In view 
of in-service treatment identifying a pre-existing 
disability, and recent medical opinion confirming the same, 
the Board concludes that clear and unmistakable evidence is 
demonstrated to rebut the presumption of soundness. 

As to whether aggravation of pre-existing lung pathology 
ensued, the service records themselves show no clinical 
evaluation for a lung or respiratory disorder to demonstrate 
an increase in severity. On completing periodic chest x-rays 
the impression was generally of no abnormality shown. There 
is no reported or otherwise documented instance of relevant 
symptoms, environmental or hazardous exposure, or exposure to 
or treatment for tuberculosis. The November 1971 separation 
examination is the one potential indication of increase in 
symptomatology. At this stage an x-ray found in the left lung 
a prominent left hilum associated with calcified hilar notes 
bilaterally. The Board has since obtained a medical opinion 
which addressed if this actually involved an increased 
severity of the underlying disorder, and if so, met any 
further criteria for in-service aggravation. See generally, 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board may 
consider only independent medical evidence to support its 
findings, and where that evidence is insufficient, has the 
province to supplement the record by seeking an advisory 
opinion or ordering a medical examination). 

The March 2008 VA examiner in considering this issue 
determined that lung pathology was strictly a progression 
over time, and did not indicate or suggest otherwise that the 
Veteran's service was ever a factor. He considered the healed 
granuloma of the right lung to have originated from a 
bacterial infection which had since resolved. The examiner 
identified the natural progress of the claimed disability as 
the explanation for an increase over time, rather than any 
incident of service. Consequently, assuming even that the 
appearance of some exacerbation of symptoms on the November 
1971 separation examination triggered the presumption of 
aggravation, the March 2008 examiner's opinion attributed any 
increase in severity to the natural worsening of the 
disorder. See 38 C.F.R. § 3.306(a).

Accordingly, the Board concludes that a lung disorder both 
pre-existed service, and did not undergo aggravation, as 
established by clear and unmistakable evidence.   As a 
result, the competent evidence does not provide a basis to 
link any current disability, claimed on various instances as 
a spot on the lung, or pulmonary emphysema, with an incident 
of service. While the Board has considered the Veteran's 
assertions that a lung disorder had its original onset in 
service, or in the alternative became significantly worse by 
reason of events therein, without a specific medical 
background or training his statements cannot be dispositive. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for a lung disability. The 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Skin Disorder

The record does not show Veteran has ever had a 
dermatological disorder for which presumptive service 
connection may be established due to exposure to Agent 
Orange. He contends further that he has had a chronic skin 
disorder of the neck and back as the basis for a direct 
relationship to service, and that these symptoms began with 
the documented onset of tinea versicolor during service. The 
most probative medical evidence however rules out a current 
diagnosis of tinea versicolor, and further weighs against 
finding that any other present dermatological disorder is 
service-related. The Board is therefore denying this claim.

Additional pertinent VA law and regulations provide that a 
Veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.307(a)(6)(iii) (2008). Those diseases that are listed at 38 
C.F.R. § 3.309(e) shall be presumptively service connected if 
there are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service. 38 C.F.R. § 3.307(a)(6)(ii). 

The provisions for presumptive service connection nonetheless 
do not preclude a claimant from establishing service 
connection with proof of actual direct causation, on the 
basis that his exposure to Agent Orange led to the 
development of the claimed disability after service. See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Service treatment records include an August 1966 clinical 
record stating that the Veteran had tinea versicolor. The 
report of a November 1971 retirement examination indicates in 
part the presence of tinea versicolor on the arms, shoulders, 
and neck. 

On a June 1997 VA general medical examination the examiner 
objectively noted there were no pathological lesions present. 
There were no surgical or other identifiable scars noted or 
functional defects seen involving scars. The report of post-
service treatment from a military medical provider that month 
in providing the subjective medical history, noted a tinea 
versicolor infection of the back of the neck which apparently 
had been waxing and waning since the Veteran was in Vietnam 
25 years previously, and had been successfully treated with 
application of an over-the-counter lotion. The physician's 
assessment was newly diagnosed Agent Orange diabetes 
mellitus, and hypercholesterolemia. 

During an October 2002 VA examination for diabetes mellitus, 
the examiner observed the skin was intact, dry with sticky 
mucous membranes, average turgor, and flaking of the forearms 
and feet. There was discoloration consistent with tinea on 
the posterior neck and upper back. The overall diagnosis was 
diabetes mellitus type II, uncontrolled, and mentioned 
several other associated disorders secondary to diabetes, 
though it did not refer to any dermatological manifestations. 

On a March 2008 VA examination for dermatological disorders 
the Veteran related a history of a rash to the back of the 
neck, occurring yearly lasting approximately 3 months. He 
described onset of these symptoms intermittently in the 
spring or summer, and also the presence of folliculitis, but 
no systemic symptoms. There had been skin disease treatment 
in the past 12 months involving a rash and requiring topical 
treatment on a daily basis, but which did not involve either 
a corticosteroid or immunosuppressive therapy. Objective 
evaluation showed no visibly affected areas of the body, 
including the head, face, neck or hands. The examiner 
indicated the conclusion that there was no evidence of a 
chronic disabling skin disease. 

The examiner's diagnosis was no current objective evidence of 
tinea rosea. The physician observed that tinea was a fungal 
infection, and that this condition previously identified 
during active service had since resolved without residuals. 
There was no evidence of a chronic fungal infection of the 
neck. 

In connection with examination specifically for diabetes, the 
Veteran had some symptoms of diabetic related peripheral 
vascular disease in the lower extremities, consisting of 
edema. There was present also cellulitis at that time in a 
stage of resolution to the right lower leg, claimed as an 
"Agent Orange" rash by the Veteran. The rash was 4 by 4 
inches in area and appeared to be resolving at that time. The 
Veteran did take daily lasix for edema of the lower legs 
secondary to congestive heart failure, not caused from 
diabetes mellitus type II nor made worse from diabetes. There 
were no other diabetic skin symptoms besides those of the 
right lower leg. 

The provisions on presumptive service connection based on 
Agent Orange exposure do not permit recovery in this case, 
and thus competent medical evidence is necessary to show that 
the Veteran has a current skin disorder that is related to 
service. Based on his service in the Republic of Vietnam 
during the Vietnam Era, his underlying exposure to herbicides 
during that time period is presumed. However, the 
dermatological disorders under 38 C.F.R. § 3.309(e) for which 
presumptive service connection is available are limited to 
chloracne (or similar acneform disease) and porphyria cutanea 
tarda, and the Veteran has not claimed to have had these 
disorders at any point. 


The Board will therefore consider the medical evidence 
pertaining to evaluation and treatment for current 
dermatological disorders. Considering these findings, the 
record does not demonstrate that any such disability is of 
service origin. The inquiry that was the basis for obtaining 
the March 2008 VA examination and opinion was to state 
whether the current disability manifested had any causal 
connection to an August 1966 in-service clinical diagnosis of 
tinea versicolor. The November 1971 retirement examination 
likewise noted the presence of the same. On examination of 
the Veteran, however, there was no objective indication of 
that condition. The VA examiner observed that tinea was a 
fungal infection, and there was no current evidence of this 
type of infection. This determination followed an extensive 
clinical evaluation, and medical history review. The 
examination itself was completed specifically to ascertain 
the correct diagnosis and etiology of a claimed 
dermatological disorder, and found that a diagnosis of tinea 
versicolor, or other disorder similar to that the Veteran had 
claimed, was not warranted. See, e.g., Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."). The examiner's 
conclusion therefore should be accorded probative weight. See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an 
opinion under the circumstances). See also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In addition, the March 2008 VA examiner in identifying the 
existence of cellulitis present on the right lower leg, which 
was resolving, clarified that this was a diabetic skin 
symptom, and did not have any connection to a history of 
Agent Orange exposure as the Veteran had claimed. The Board 
notes that while the Veteran's cellulitis of the right leg 
may now, or at some future point itself warrant compensation 
as incidental to service-connected diabetes mellitus, this is 
not the basis for the present claim, which is described as a 
disorder of the neck and back and with an independent link to 
presumed Agent Orange exposure. The current inquiry is 
limited in scope to that claimed disorder.

There are further records of evaluation and treatment which 
allude to a diagnosis of tinea versicolor, but do not confirm 
it, or otherwise establish a current disability with a causal 
association to service. A June 1997 VA general examination 
noted the Veteran's reported history of having a tinea 
versicolor infection intermittently since service, although 
the examining physician did not verify this to any extent. He 
indicated to the contrary that no pathological lesions were 
present, and his overall diagnosis was absent mention of a 
dermatological disorder. The VA examiner's mention of this 
aspect of reported history hence merely restated the 
Veteran's own assertions, and was not an objective diagnosis. 
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information simply recorded by a medical examiner, 
unenhanced by additional comment by that examiner, does not 
on its own constitute competent medical evidence). While on 
an October 2002 VA examination for diabetes, the physician 
observed some outward appearance of tinea on the posterior 
neck and upper back, his eventual diagnosis which was 
comprehensive in depicting all medical conditions incidental 
to the Veteran's diabetes, did not refer to the presence of a 
dermatological disorder.

On this basis, the Veteran does not have a current 
dermatological disorder that may be presumed incurred due to 
Agent Orange exposure, or that is otherwise shown by medical 
evidence to have a causal relationship with his service. This 
includes the preponderance of the competent evidence which 
rules out tinea versicolor as a current diagnosis. As the 
Veteran is a layperson without a medical background, he 
cannot offer a probative opinion on the diagnosis or etiology 
of a claimed disability.
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit, 5 
Vet. App. at 93.

Accordingly, the Board is denying the claim for service 
connection for a skin disorder, including due to exposure to 
Agent Orange. The preponderance of the evidence is 
unfavorable on this claim, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Service connection for a lung disability, claimed as a spot 
on the lung and/or pulmonary emphysema, is denied.

Service connection for a skin disorder, claimed as jungle rot 
of the back of the neck and back, including due to exposure 
to Agent Orange, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


